Guilbe v Port Auth. of N.Y. & N.J. (2017 NY Slip Op 07217)





Guilbe v Port Auth. of N.Y. & N.J.


2017 NY Slip Op 07217


Decided on October 17, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 17, 2017

Tom, J.P., Richter, Andrias, Gesmer, Singh, JJ.


4690 301980/13

[*1]Lourdes Guilbe, Plaintiff-Respondent,
vPort Authority of New York and New Jersey, Defendant-Appellant.


Rutherford & Christie LLP, New York (David S. Rutherford of counsel),for appellant.
Burns & Harris, New York (Jason Steinberg counsel), for respondent.

Order, Supreme Court, Bronx County (Julia I. Rodriguez, J.), entered March 29, 2016, which, in this action for personal injuries sustained in a slip and fall, denied defendant's motion for summary judgment dismissing the complaint, unanimously reversed, on the law, without costs, and the motion granted. The Clerk is directed to enter judgment accordingly.
Defendant established its entitlement to judgment as a matter of law by demonstrating that it was an out-of-possession landlord. The lease provisions cited by defendant show that it did not have a contractual obligation to maintain or repair the premises. Plaintiff argues that the lease attached to defendant's summary judgment motion expired before plaintiff's accident, and thus defendant cannot rely on those provisions. However, defendant's senior property representative testified that there was a restated lease agreement in effect at the time of plaintiff's accident, which did not change defendant's obligations regarding repairs and maintenance of the premises. The restated lease agreement that was subsequently submitted confirmed the testimony (see Sapp v S.J.C. 308 Lenox Ave. Family L.P., 150 AD3d 525, 527-528 [1st Dept 2017]).
In opposition, plaintiff failed to raise a triable issue of fact since she did not demonstrate that the allegedly defective condition that caused her fall constituted a structural or design defect contrary to a specific statutory provision (see Ross v Betty G. Reader Revocable Trust, 86 AD3d 419, 420 [1st Dept 2011]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 17, 2017
CLERK